 In the Matter ofTHEM. A. HANNACOMPANY, EJIr1AYERandSEA-FARERS INTERNATIONALUNIONOFNORTH AMERICA, GREAT LAKESDISTRICT, A. F. L., PETITIONERCase No. 8-R-2612.-Decided November 6, 19417Jones, Day, Cockley cC Reavis,byMessrs. Thomas F. VeachandGilbert Humphrey,of Cleveland, Ohio, for the Employer.Messrs. Russell SmithandPaul Warren,of Detroit, Mich., andMr. Stanley Wares,of Cleveland, Ohio, for the Petitioner.Mr. Meyer A. Cook,of Cleveland, Ohio, for the Lake Sailors.Messrs. Herman RosenfeldandMichael Vargo,of New York City,for the N. M. U.DECISIONANDDIRECTION OF ELECTIONUpon a petitionduly filed,hearing in this case was held at Cleve-land, Ohio, on June 5 and 6, 1947, before Ramey Donovan, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTI.TIL BUSINESS OF THE M11 PLOYERThe M. A. Hanna Company, an Ohio corporation, is engaged inthe business of transporting iron ore, coal, anti gram by cargo vesselson the Great Lakes.During 1946 the Employer carried on its vesselscargoes weighing in excess of 3,000,000 tons, and valued in excess of$100,000.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.'The request of N \I U for oral argument to contest the constitutionality of Section9 (f), (g) and (ii) as amended and the Boaid's authority in connection with the inteipie-tatimi thereof, is hereby deniedSeeJllatter of Rite-For at Cot set Company, 75) NL R B.174.75 N. L. R. B, No. 22.185. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.Lake Sailors Union, herein called the Lake Sailors, is an unaf-filiated labor organization,claiming to represent employees of theEmployer.National Maritime Union of America, herein called the N. M. U.,isa labor organization affiliated with the Congress of IndustrialOrganizations, claiming to represent employees of the Employer.III.THEQUESTIONCONCERNINGREPRESENTATIONAt the hearing the Employer took the position, in effect, that itwould refuse to recognize the Petitioner as the exclusive bargainingrepresentative of employees of the Employer until the Petitioner hadbeen certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner requests a unit of all unlicensed personnel, in-cluding stewards,on board all vessels owned and/or operated by theEmployer.The Lake Sailors and the N.M. U.are in accord withthis requested unit; the Employer,however, would exclude stewardstrom the unit as supervisors.On each of the Employer's vessels,the steward is the chief cookand is in charge of preparing menus; in addition,he is responsiblefor the maintenance of the mess and quarters of the officers and crew.Assisting the steward in the preparation of meals is a second cook;and responsible to the steward for the mess and quarters work arethree galley helpers who are sometimes known as porters.The record shows that,although stewards are not licensed, theyhave complete supervisory authority over second cooks and galleyhelpers, including authority to hire and discharge.The record also.discloses that a steward's salary is approximately $100 a month higherthan that received by either second cooks or galley helpers.Underall these circumstances,we find that stewards are supervisors withinthe meaning of Section 2 (11) of the Act and we shall thereforeexclude them from the unit hereinafter found appropriate.2'Platter of The Kinsman Transit Company,75 NL R B 150,andMatter of WilsonTransit Company,75 N.L. R. B. 181 THE M. A. HANNA COMPANY187We find that all unlicensed personnel on board all vessels ownedand/or operated on the Great Lakes by the Employer,3 excludingstewards and other supervisors, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.DIRECTION OF ELECTION 4As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with The M. A. Hamia Company, Cleve-land, Ohio, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Eighth Region, and subject to Sections 203.61 and 203.62,of National Labor Relations Board Rules and Regulations-Series5, among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented by Seafarers International Union of NorthAmerica, Great Lakes District, A. F. L., or by Lake Sailors Union,for the purposes of collective bargaining, or by neither.b .'We shall limit the scope of the unit to the unlicensed personnel on the vessels whichare either owned ahd operated, or not owned but operated, by the Employer on the date ofthis Decision and Directionof Election.Matterof TheAmericanSteeland Were Companyof New Jersey,63 N. L. R. B. 1244, 1246.4Any participant in the election directed herein may, upon its prompt request to andapproval thereof by the Regional Director, have its name removed from the ballotHaving failed to achieve compliance, or to initiate steps for compliance, with the filingrequirements of Section 9 (f), (g) and (h) of the Act by October 31, 1947, the N M. U.will not be accordeda place onthe ballot.